                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

  UNITED STATES OF AMERICA                            )
                                                      )
  v.                                                  )       No. 2:19-CR-00016-5-JRG-CRW
                                                      )
  MICHAEL DWAYNE MCKENZIE, JR.                        )

                           MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Defendant Michael Dwayne McKenzie Jr.’s Motion

  Seeking Compassionate Release/Reduction in Sentence Pursuant to § 3582(c)(1)(A) [Doc. 244],

  Mr. McKenzie’s Memorandum in Support [Doc. 244-1], and the United States’ Response in

  Opposition [Doc. 249]. Mr. McKenzie raises two arguments for compassionate release. First,

  he appears to contend that he is entitled to compassionate release because “participated in and

  completed extensive drug educational programs, that has lead [sic] to himself becoming drug and

  dependency free.” [Def.’s Mem. at 2]. Second, he requests compassionate release because his

  son, who suffers from epilepsy, will be undergoing surgery to alleviate his symptoms and his

  “medical bills have placed a heavy burden on petitioner’s wife and family.” [Id.].

         “[O]nce a court has imposed a sentence, it does not have the authority to change or

  modify that sentence unless such authority is expressly granted by statute.” United States v.

  Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323, 326

  (6th Cir. 2010)). Although 18 U.S.C § 3582(c) begins with the declaration that “[t]he court may

  not modify a term of imprisonment once it has been imposed,” Congress enacted the First Step

  Act, Pub. L. No. 115-319, 132 Stat. 5194 (2018), which amended § 3582(c)(1) so that courts can

  consider motions for compassionate release once a defendant exhausts his administrative

  remedies with the Bureau of Prisons or thirty days after submitting a request to the warden:




Case 2:19-cr-00016-JRG-CRW Document 253 Filed 07/02/20 Page 1 of 3 PageID #: 3586
         The court may not modify a term of imprisonment once it has been imposed except
         that . . . the court, upon motion of the Director of the Bureau of Prisons, or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment[.]

  § 3582(c)(1)(A). The United States concedes that “[t]he Court has authority to consider

  McKenzie’s motion because more than 30 days have passed since McKenzie asked the warden

  of his facility to request compassionate release on his behalf.” [United States’ Resp. at 1].

         Under § 3582(c)(1)(A), the Court’s task is to determine whether (1) “extraordinary and

  compelling reasons” warrant a reduction and whether (2) “such a reduction is consistent with

  applicable policy statements issued by the Sentencing Commission.” § 3582(c)(1)(A). “[C]ourts

  have universally turned to USSG § 1B1.13 to provide guidance on the ‘extraordinary and

  compelling reasons’ that may warrant a sentence reduction.” United States v. Coker, No. 3:14-

  CR-085, 2020 WL 1877800, at *3 (E.D. Tenn. Apr. 15, 2020); see United States v. Resnick, ___

  F. Supp. 3d ___, 2020 WL 1651508, at *2 (S.D.N.Y. Apr. 2, 2020) (“The First Step Act did not

  amend the eligibility requirements for compassionate release, which are set forth in 18 U.S.C.

  § 3582(c)(l)(A) and Section 1B1.13 of the United States Sentencing Guidelines.”).

         As to Mr. McKenzie’s first argument—his contention that he is entitled to compassionate

  release because he completed drug-education programs and is no longer dependent on drugs—

  the United States correctly points out that a defendant’s rehabilitation cannot by itself justify

  compassionate release. See USSG § 1B1.13 n.1(3) (stating that “[p]ursuant to 28 U.S.C. § 994(t),

  rehabilitation of the defendant is not, by itself, an extraordinary and compelling reason for

  purposes of this policy statement”). Next, as to Mr. McKenzie’s second argument, familial

  hardship can constitute grounds for compassionate release in two circumstances: (1) “[t]he death



                                                   2

Case 2:19-cr-00016-JRG-CRW Document 253 Filed 07/02/20 Page 2 of 3 PageID #: 3587
  or incapacitation of the caregiver of the defendant’s minor child or minor children” or (2) “[t]he

  incapacitation of the defendant’s spouse or registered partner when the defendant would be the

  only available caregiver for the spouse or registered partner.” Id. at n.1(C)(i)–(ii). Mr. McKenzie’s

  argument for compassionate release does not fit within either of these circumstances. While the

  Court sympathizes with Mr. McKenzie’s situation, he is not entitled to compassionate release

  under § 3582(c)(1)(A), and his Motion Seeking Compassionate Release/Reduction in Sentence

  Pursuant to § 3582(c)(1)(A) [Doc. 244] is therefore DENIED.

         So ordered.

         ENTER:


                                                        s/J. RONNIE GREER
                                                   UNITED STATES DISTRICT JUDGE




                                                   3

Case 2:19-cr-00016-JRG-CRW Document 253 Filed 07/02/20 Page 3 of 3 PageID #: 3588
